DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/17/2022 has been entered. Claims 4 and 28 are cancelled. Claims 1-3 and 5-27 are pending in this application. Claims 8-14 and 16-27 are withdrawn. Claims 1-3, 5-7, and 15 are currently under examination.   

Priority
This US Application No. 15/931,256 filed on 05/13/2020 and claims benefit of US Provisional Application No. 63/004,813 filed on 04/03/2020 and 62/847,562 filed on 05/14/2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/847,562, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-3, 5-7, and 15 recite “R2 is chosen from 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, “R0 is chosen
from: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
… 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
… 
    PNG
    media_image7.png
    200
    316
    media_image7.png
    Greyscale
… 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
… 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
… 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
… 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
… 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
”, “
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
to 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
”, which are not disclosed or supported by the prior-filed Application No. 62/847,562. Thus, the priority date of claims  1-3, 5-7, and 15 is 04/03/2020.

Election/Restrictions
Applicant's election with traverse of Group II invention (claims 1-7 and 15) in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that “the restriction between claim groups I and II is improper because it prevents Applicant from realizing the full scope of the claimed invention. The restriction does not account for compounds of Formula I, wherein 1, Z2, and Z3 include, e.g., nitrogen and oxygen, or nitrogen and sulfur, such as, e.g., those exemplified by compounds 169 and 170 in claim 7” (p. 55, para. 2). This is found persuasive and Groups I and II are examined. Claims 8-14 and 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/17/2022. Thus, claims 1-3, 5-7, and 15 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 11/15/2021 and 08/17/2022 have been considered.

Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities: In claim 1, change the incorrect recitation “a tautomer thereof, a pharmaceutically acceptable salt of any of the foregoing, and/or a deuterated derivative of any of the foregoing” (lines 3 to 4) to “a tautomer, a pharmaceutically acceptable salt, or a deuterated derivative thereof”; replace the incorrect conjunction “and” (two occurrence in lines 1 and 2 of step (i)(a); eight occurrence in lines 4, 7, 9, 11, and 12 of step (i)(b); nine occurrence in lines 1, 7, 8, 9, 10, 13, and 14 of step (ii)(b); three occurrence in lines 1, 8, and 9 of step (ii)(c); one occurrence in line 1 of step (ii)(d); one occurrence in line 3 of step (ii)(e); first occurrence before “cyclic” in step (ii)(f); one occurrence in line 3 of step (ii)(g); and one occurrence in line 1 of step (ii)(h); one occurrence in line 3 of step (iii); five occurrence in lines 2, 3, and 4 of step (iv); second occurrence before “N” of step (v); seven occurrence in lines 2, 3, and 5 of step (vii); first occurrence before “3” of step (viii); and second occurrence after “sulfur,” and “carbon” in lines 1 and 2, respectively, and other seven occurrence in lines 3, 4, 5, and 7 of step (ix)) with conjunction “or”; delete the excessive conjunction “and” immediately after the recitation “amino groups;” (in step (ii)(f)); insert the missing conjunction “or” immediately after the recitation “trialkylsilyl groups;” (in step (ii)(h)); delete the excessive period “.” Immediately after the structure “
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
” (in step (iii)); and change the incorrect recitation “represents” (in step (vi)), which means one of many, to “is”. In claim 2, delete the excessive recitation “a tautomer thereof, a pharmaceutically acceptable salt of the compound, a pharmaceutically acceptable salt of the tautomer, a deuterated derivative of the compound, a deuterated derivative of the tautomer, and/or a deuterated derivative of the pharmaceutically acceptable salt,” (lines 1-4) because they are encompassed by the compound of claim 1; and change the incorrect conjunction “and” (last line) to “or”.  In claim 3, delete the excessive recitation “a tautomer thereof, a pharmaceutically acceptable salt of the compound, a pharmaceutically acceptable salt of the tautomer, a deuterated derivative of the compound, a deuterated derivative of the tautomer, and/or a deuterated derivative of the pharmaceutically acceptable salt,” (lines 1-4) because they are encompassed by the compound of claim 1; and change the incorrect conjunction “and” (last line) to “or”. In claim 5, delete the incorrect and excessive recitation “A compound of Formula I,” (line 1); insert the missing phrase “, wherein the compound is” immediately before the recitation “chosen from” (line 2); delete the excessive recitation “a tautomer thereof, a pharmaceutically acceptable salt of the compound, a pharmaceutically acceptable salt of the tautomer, a deuterated derivative of the compound, a deuterated derivative of the tautomer, and/or a deuterated derivative of the pharmaceutically acceptable salt,” (lines 6-8) because they are encompassed by the compound of claim 1; change the incorrect recitation “defined for compounds of Formula (I)” (line 9) to “defined above;”; replace the incorrect conjunction “and” (before “I-H” in line 2; before “fluorine” and “N” in lines 2 and 4, respectively, from the bottom of page 9; twelve occurrence in lines 4, 5, 8, 9, 14, 15, 16, 21, 22, 23, and 24 on page 10; five occurrence in lines 1, 6, 14, and 15 on page 11) with “or”; insert the missing conjunction “or” immediately after the recitations “alkyl group,” (line 4 on page 10), “alkylsulfonyl groups,” (line 21 on page 10), “hydrogen,” (last line on page 10), “carboxylic acid,” (line 5 on page 11), and “tetrazolyl groups,” (line 11 on page 11); and delete the incorrect and excessive conjunction “and” (line 4 on page 11). In claim 6, delete the excessive recitation “a tautomer thereof, a pharmaceutically acceptable salt of the compound, a pharmaceutically acceptable salt of the tautomer, a deuterated derivative of the compound, a deuterated derivative of the tautomer, and/or a deuterated derivative of the pharmaceutically acceptable salt,” (lines 1-4) because they are encompassed by the compound of claim 1; and change the incorrect conjunction “and” (last line) to “or”. In claim 7, change the incorrect recitation “a tautomer thereof, a pharmaceutically acceptable salt of any of the foregoing, and/or a deuterated derivative of any of the foregoing” (lines 1-3 on page 50) to “a tautomer, a pharmaceutically acceptable salt, or a deuterated derivative thereof”. Appropriate correction is required.
Claim 5 is objected to because the claim includes reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant is advised to change the reference characters “I-A”, “I-B”, “I-C”, “I-D”, “I-E”, “I-F”, “I-G”, and “I-H” immediately beneath corresponding chemical structures to “(I-A)”, “(I-B)”, “(I-C)”, “(I-D)”, “(I-E)”, “(I-F)”, “(I-G)”, and “(I-H)”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 15 are rejected under 35 U.S.C. 103 as being obvious over Bligh et al. (WO 2020/081257, published on April 23, 2020, PCT filed on October 4, 2019, and benefitted by US Provisional Application No. 62/742,148 of October 5, 2018 and 62/768,662 of November 16, 2018, hereinafter referred to as Bligh ‘257, also listed in IDS filed on 8/17/2022) in view of Tidwell et al. (Journal of Medicinal Chemistry Vol. 21, No. 7., p.613-623, 1978, hereinafter referred to as Tidwell ‘1978).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With regard to structural limitations “A compound of formula (I): 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
(or I-A: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
), wherein R0 is chosen from 5- to 14-membered aromatic rings optionally substituted with 1-4 RA, wherein each RA is independently chosen from halogens (or R0 is 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
); R1 is chosen from C1-C8 linear, branched, and cyclic alkoxy (or R1 is 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
); R2 is chosen from 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; X1 and X2 are independently chosen from hydrogen; each of W1 and W2 is independently selected from C or N; each 
    PNG
    media_image21.png
    16
    82
    media_image21.png
    Greyscale
 is a single or double bond, provided that no more than one 
    PNG
    media_image21.png
    16
    82
    media_image21.png
    Greyscale
 is a double bond; each R3 is independently chosen from hydrogen; n is an integer chosen from 0, 1, 2, or 3; and Z1, Z2, and Z3 are independently chosen from carbon, nitrogen, sulfur, or oxygen” (claims 1-3, 5, and 6), “Compound 33: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
” (claim 7), and “A pharmaceutical composition comprising the compound according to claim 1 and at least one pharmaceutically acceptable carrier” (claim 15):
	Bligh ‘257 disclosed a compound of Formulae 12-2: 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 , wherein A is chosen from one of C1-C8 linear, branched, and cyclic alkyl or alkoxy groups, C2-C6 linear, branched, and cyclic alkenyl groups; R4 is chosen from hydrogen. The compound is selected from Compounds 1-215 depicted in Table 1, including Compound 75: 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
; Compound 120: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 ; Compound 144: 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 ; and Compound 215: 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 (page 49/552, para. 1; page 45/552, para. 4; page 46/552, para. 1; page 50/552, [00141]; page 57/552; page 62/552; page 65/552; page 73/552). A pharmaceutical compositions comprising a compound according to Compounds 1-215, tautomers of those compounds, pharmaceutically acceptable salts of those compounds and
their tautomers, and deuterated derivatives of any of the foregoing is administered to a
patient in need thereof for the treatment of alpha-1 antitrypsin deficiency (AATD). The pharmaceutical composition may further comprise at least one pharmaceutically acceptable carrier (pages 99/552 to 101/552, [00186, 00187, and 00190]).
Bligh ‘257 did not explicitly disclose the limitations “R2 is chosen from 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
” and “Compound 33: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
”, required by claims 1 and 7.
Tidwell ‘1978 disclosed that diarylamidine derivatives was evaluated for their antiproteolytic activity. One or both of the amidino-substituted aryl moieties was either an indole or an indole-like ring. Several of the compounds exhibited considerable inhibitory potency against thrombin, trypsin, and pancreatic kallikrein. In an attempt to determine the effect of isosteric replacement on the antiproteolytic activity of 6-amidino-2-(4-amidinophenyl)indole (Compound 7: 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
) the cited compounds were compared. The substitution of the ring nitrogen of compound 7 by carbon (indene derivative, compound 35: 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
) or sulfur (benzo[ß]-thiophene derivative, compound 25: 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
) resulted in a slight increase in antitrypsin potency while all other isosteric modifications caused a decrease in antitrypsin activity. An approximate fourfold decrease in the antitrypsin potency compared to compound 7 was observed when carbon 3 or carbon 9 was replaced by nitrogen (compound 36: 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 and compound 59: 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 , respectively),  (page 613, Abstract; page 614, right col., last para.; page 615, left col. para. 1; right col. para. 1; pages 616-619, Table II).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 of compound 75 or 120 as taught by Bligh ‘257 with 
    PNG
    media_image34.png
    100
    146
    media_image34.png
    Greyscale
 in view of Tidwell ‘1978 to prepare substituted indole or an indole-like compounds with antiproteolytic or antitrypsin activity. One would have been motivated to do so because (a) Bligh ‘257 teaches Compound 75: 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
or Compound 120: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, which contains both indole and indole-like rings, for the treatment of alpha-1 antitrypsin deficiency (AATD). The ring A is chosen from one of C1-C8 cyclic alkyl or alkoxy groups, or C2-C6 cyclic alkenyl groups, and (b) Tidwell ‘1978 teaches antiproteolytic or antitrypsin activity of compounds carrying substituted aryl moieties on either an indole or an indole-like ring, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 of compound 75 or 120 as taught by Bligh ‘257 with 
    PNG
    media_image34.png
    100
    146
    media_image34.png
    Greyscale
 in view of Tidwell ‘1978 to prepare substituted indole or an indole-like compounds with antiproteolytic or antitrypsin activity, one would achieve Applicant’s claims 1-3, 5-7, and 15. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of copending Application No. 17/162,129 (Applicant: Vertex Pharmaceuticals; claim set of 01/29/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘129 claims “A method of treating alpha-1 anti trypsin deficiency comprising administering to a patient in need thereof Compound I: 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
… a deuterated derivative thereof, and/or a pharmaceutically acceptable salt thereof in a daily amount of 250 mg to 2500 mg” (claim 1), “wherein the Compound I, a deuterated derivative thereof, and/or a pharmaceutically acceptable salt thereof is comprised in a pharmaceutical composition, wherein the pharmaceutical composition is a tablet” (claims 12 and 13), in which the compound and composition of Appl ‘129 read on claims 1-3, 5-7, and 15 of this Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623